UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1844


OHENEBA (KWAME) GYAMFI,

                Plaintiff – Appellant,

          v.

UNITED STATES    OF   AMERICA,   a/k/a    Commissioner   of   Internal
Revenue,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-02501-PJM).


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oheneba (Kwame) Gyamfi, Appellant Pro Se.      Christopher David
Belen, Jonathan S. Cohen, Christine Durney Mason, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oheneba      “Kwame”   Gyamfi      appeals    the    district      court’s

order   construing       his   pleading       as   a   complaint,      amending   the

pleading   and     the   caption,    and      dismissing       the    complaint   for

failure to exhaust administrative remedies.                     We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                    Gyamfi v. United

States,    No.   8:09-cv-02501-PJM         (D.     Md.   May    24,     2010).     We

dispense    with    oral       argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2